Citation Nr: 0016105	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  97-11 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for psychiatric 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1940 to 
July 1944.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from January 1997 and July 1997 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  This case was remanded by the Board 
in October 1998 for further development; it was returned to 
the Board in May 2000.


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's psychiatric disability is productive of no 
more than moderately large social and industrial impairment, 
with nervousness, anxiety, depression and irritability, but 
with no evidence of panic attacks, speech abnormalities, 
psychotic processes, deterioration in cognition, or more than 
mild difficulty with social functioning.

3.  The veteran's only service-connected disabilities are 
psychiatric disability and residuals of a gunshot wound of 
the left arm, for which the combined evaluation is 40 
percent. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for psychiatric disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9400 (1999); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

2.  The criteria for a total rating based on unemployability 
due to service-connected disabilities have not been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard, the Board notes that the veteran is currently in 
receipt of monetary benefits from the Social Security 
Administration (SSA).  The Board notes, however, that the 
veteran is 77 years of age, and that neither the veteran nor 
his representative has suggested that any SSA benefits 
received are based on disability.  In addition, neither the 
veteran nor his representative has suggested that SSA is in 
possession of any records which might be germane to the 
instant appeal.  The Board will therefore proceed with the 
adjudication of the veteran's claims. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected psychiatric disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  


Factual background

On file are VA treatment reports for October 1995 to July 
1999, which document complaints of nervousness, anxiety, 
depression, occasional nightmares and sleep problems, 
flashbacks, intrusive thoughts, irritability, and an 
increased startle response; the veteran alleged that his 
psychiatric symptoms had never decreased in severity since 
service.  The veteran denied any suicidal or homicidal 
ideation.  On mental status examination the veteran was 
consistently alert and oriented, and his cognition was 
described as good.  His mood and affect were described as 
depressed.  The veteran reported that he interacted with 
friends and that he shopped, although he reported that he 
otherwise usually remained at home.  The veteran's diagnoses 
included post-traumatic stress disorder (PTSD), generalized 
anxiety disorder, dysthymia and adjustment disorder with 
depression.  The treatment reports indicate that the veteran 
attended several counseling sessions with his wife concerning 
familial tensions that were occurring primarily between his 
wife and his children.  The treatment reports also document 
treatment for numerous nonservice-connected physical ailments 
of the veteran, and are essentially negative for any 
reference to complaints or treatment of the veteran's 
service-connected gunshot wound of the left arm.

The veteran was afforded a VA examination in October 1996, at 
which time he reported that he was retired.  He indicated 
that he had a good relationship with his wife, although he 
had a history of family problems.  The veteran complained 
that he was unable to do certain things anymore because of 
physical problems.  He also complained of nervousness.  On 
mental status examination the veteran was oriented and 
cooperative.  His verbalizations were logical, fluent and 
coherent, with no pressured speech or other speech 
abnormalities.  No evidence of irritability, anger or 
hostility was identified, and his affect was normal, without 
any emotional lability or tearfulness.  He denied any 
suicidal or homicidal ideation, and he displayed some insight 
and good judgment.  The examiner described the veteran's 
memory as intact, and noted that the veteran's cognition had 
not deteriorated since evaluations in the past.  The veteran 
was diagnosed with generalized anxiety disorder and with 
dysthymia.  The examiner noted that the veteran's psychiatric 
symptoms had historically included anxiety, depression and 
easy aggravation, and that these symptoms had varied in 
severity throughout the years.  He concluded, following 
review of the veteran's medical history, that the veteran's 
psychiatric symptoms had not, in fact, worsened in severity, 
and that the current evaluation assigned the veteran's 
psychiatric disability was justified.

In several statements on file, the veteran essentially 
contended that he entered retirement early because of his 
psychiatric disability, and that he was currently unable to 
work secondary to that disability.

In a VA Form 21-8940 dated in May 1997, the veteran reported 
that he was born in January 1923, that he completed only 
eight years of education, that he last worked in January 1985 
secondary to his psychiatric disability, and that he was last 
employed as an automobile mechanic.  He indicated that during 
his last 5 years of employment he missed several days of work 
due to illness.

The veteran was afforded a VA psychiatric examination in June 
1997, conducted by the same examiner who evaluated the 
veteran in October 1996.  At that time the veteran reported 
that he retired at age 62 from a position as a mechanic.  He 
denied any history of inpatient psychiatric treatment.  He 
did report a history of some difficulty with his children.  
The veteran reported that he did most of the housework.  He 
complained of anxiety.  On mental status examination, the 
veteran presented as well oriented and cooperative.  His 
speech was logical, fluent and coherent.  He was not jittery 
or hyperalert, and there were no physical signs of inner 
emotional turmoil.  The veteran's affect was normal without 
tearfulness or emotional dyscontrol, and he denied any 
suicidal or homicidal ideation.  No evidence of psychosis, 
delusions or paranoia was identified.  The examiner noted 
that the veteran's cognition had not deteriorated since the 
prior examination of the veteran.  The veteran showed 
insight, and his judgment was described as good.  

The veteran was diagnosed with generalized anxiety disorder 
and with dysthymia.  The examiner noted that the veteran did 
not display any significant changes affecting his level of 
functioning, and concluded, in essence, that the veteran's 
symptoms were currently baseline.  The examiner noted that 
the veteran appeared to be focused on financial issues and 
issues of entitlement, and he concluded, following review of 
the veteran's medical history, that there had been no change 
in the veteran's psychiatric symptoms or level of functioning 
which would justify any changes to the rating currently 
assigned the veteran's psychiatric disability.  The examiner 
assigned the veteran a Global Assessment of Functioning (GAF) 
score of 65 to 68, representing moderate symptoms of 
occasional anxiety with some preoccupations, moderate 
difficulty with anger and irritability, and mild difficulty 
with social functioning.  The examiner noted that the 
veteran's social skills were not impaired, and that the 
veteran maintained some meaningful interpersonal 
relationships.

On file is the report of a June 1997 VA general medical 
examination which documents that the veteran was right-
handed, retired, and that he experienced daily left arm pain 
and weakness.  The veteran reported that he was able to use 
his left hand, although he had experienced some problems with 
weakness in his left arm when he had been employed.  Physical 
examination of the left arm and hand was largely normal.

The veteran was afforded a VA psychiatric examination in 
December 1998, conducted by the same examiner who evaluated 
the veteran in October 1996 and June 1997.  The examiner 
noted that the veteran's psychiatric symptoms continued to 
vary in severity.  The veteran reported, however, that he had 
resolved the problems with his children, that he continued to 
have a good relationship with his wife, and that he was able 
to attend to all of his activities of daily living.  He 
indicated that he worked around the house and drove without 
difficulty.  The veteran's primary complaint concerned strong 
feelings of entitlement to the same rate of disability that 
he was initially assigned after service.  His psychiatric 
complaints included constant nervousness.  He denied any 
sleep problems, but admitted to experiencing some difficulty 
in dealing with his current state in life, and he expressed 
some feelings of distress about his situational 
circumstances.  On mental status examination, the veteran was 
cooperative and his speech was normal.  He maintained good 
eye contact and was not nervous, jittery or hyperalert; he 
did not display any physical signs or symptoms of internal 
emotional turmoil.  The veteran did not evidence any anger, 
hostility or inappropriate behaviors.  His affect was 
appropriate and without tearfulness or emotional dyscontrol, 
and he denied any suicidal or homicidal ideation.  His 
thought processes were well grounded in reality, and he 
denied experiencing any hallucinations and was not psychotic.  
No deficits in the veteran's capacity to attend to personal 
hygiene and other activities of daily living were identified.  
No complaints or evidence of any obsessive or ritualistic 
behaviors which interfere with routine activities were noted.  
The examiner noted that no significant changes in the 
veteran's cognitive functioning had occurred since the 
October 1996 and June 1997 VA examinations.  The veteran was 
diagnosed with generalized anxiety disorder and with 
dysthymia.  

The examiner noted that the veteran continued to focus on 
financial issues and feelings of entitlement, and concluded, 
in essence, that the veteran's psychiatric condition had not 
worsened since his October 1996 and June 1997 examinations, 
nor was the veteran demonstrating any significant changes to 
his overall level of functioning since those evaluations.  
The examiner described the veteran's psychiatric symptoms as 
mild to moderate, and noted that the veteran experienced some 
difficulty with irritability and anxiety, with consequent 
impairment of his social relationships.  The examiner noted, 
however, that the veteran continued to maintain some 
meaningful interpersonal relationships, and he assigned the 
veteran a GAF score of 65 to 70.

Analysis

I.  Psychiatric disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (1999).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the new schedular criteria in 
making its rating decision of January 1997.  The February 
1997 Statement of the Case, however, considered the veteran's 
claim under both the old and the new schedular criteria.  
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993), and in light of 
Karnas, the Board will proceed to analyze the veteran's claim 
under both sets of criteria to determine if one is more 
favorable to the veteran.

A.  Previous Psychiatric Disability Rating Criteria.

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

Under 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996), a 30 
percent rating is warranted for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms must 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and 
where, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  In such cases, the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
schedular evaluation is warranted when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132 (1996).  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).   

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).

The evidence of record demonstrates that the veteran's 
disability picture for his service-connected psychiatric 
disability most nearly approximates the criteria for a 30 
percent evaluation under DC 9400.  The veteran's primary 
psychiatric symptoms include anxiety, depression and easy 
aggravation.  However, while the veteran admittedly evidences 
occasional depression and irritability, he has consistently 
denied experiencing any suicidal or homicidal ideation, and 
there is no history of violence.  In any event, his 
psychiatric symptoms were described on examination as no more 
than mild to moderate in nature.  Although VA treatment 
reports document that the veteran was recently diagnosed with 
PTSD based on complaints including nightmares, flashbacks, 
intrusive thoughts and an increased startle reflex, the 
veteran did not report any such complaints at his VA 
examinations of October 1996, June 1997 and December 1998, 
and a diagnosis of PTSD was not rendered by the examiner who 
conducted those evaluations.  The Board notes that each of 
the referenced examinations included a review of the 
veteran's psychiatric history.  Even assuming the presence of 
occasional nightmares, flashbacks, intrusive thoughts and an 
increased startle reflex, however, in addition to the 
veteran's more consistent symptoms of anxiety, depression and 
easy aggravation, as noted above his psychiatric symptoms 
were nevertheless consistently described on multiple VA 
examinations as no more than mild to moderate in nature, and 
the veteran was assigned GAF scores consistent with the 
current evaluation for his psychiatric disability.  Indeed, 
the examiner who conducted the veteran's October 1996, June 
1997 and February 1998 examinations specifically concluded 
that the veteran's overall level of functioning had not 
deteriorated, and that the current evaluation assigned the 
veteran's psychiatric disability was appropriate.

Although the veteran reported a history of familial problems, 
the Board notes that the referenced difficulties primarily 
involved disputes between the veteran's wife and children, 
and that, in any event, the referenced problems have 
apparently resolved.  In addition, the veteran admittedly has 
a good relationship with his wife and maintains contact with 
most, if not all, of his children.  While the veteran's 
symptoms have caused difficulty with social functioning, the 
resulting impairment is mild, and the veteran continues to 
maintain meaningful interpersonal relationships.  In 
addition, although the veteran reported that he tends to 
leave his house only rarely, he has not alleged that this is 
associated with his psychiatric disability.

Although the veteran has been unemployed since age 62 and 
contends that his psychiatric disability has interfered with 
his employment, the Board notes that the veteran is retired, 
that he admittedly has not attempted to work since he 
retired, and that he has adduced no evidence demonstrating 
that his psychiatric disability interferes with his 
employment.  Moreover, the examiner who conducted all of the 
veteran's recent VA examinations specifically noted that the 
veteran's psychiatric symptoms were no more than moderate in 
nature.

In light of these circumstances, the Board has concluded that 
the social and industrial impairment due to the veteran's 
psychiatric disability more nearly approximates definite than 
considerable.  Accordingly, an increased evaluation for the 
veteran's service-connected psychiatric disability is not 
warranted under the previous criteria

B.  New Rating Criteria.

Under 38 C.F.R. § 4.130, Diagnostic Code 9400 (1999), a 30 
percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent  periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The evidence clearly shows that the veteran does not meet the 
criteria for an evaluation in excess of 30 percent as the 
veteran's psychiatric symptoms do not include flattened 
affect, speech which is circumstantial, circumlocutory, or 
stereotyped, panic attacks more than once a week, difficulty 
in understanding complex commands, impairment of long-term 
memory, or impaired judgment or abstract thinking.  While the 
veteran's symptoms clearly include anxiety, there notably is 
no evidence of panic attacks.  Moreover, while the veteran 
occasionally experiences depression, he has consistently 
denied any suicidal ideation.  In addition, although the 
veteran reported experiencing periods of irritability, there 
is no history of homicidal ideation or violent behavior.  The 
veteran was consistently alert and oriented, his speech was 
consistently normal, and no deficits in cognition were 
identified.  Moreover, his insight and judgment were intact 
on examination.  In any event, despite the veteran's 
complaints of anxiety, depression, nightmares, flashbacks and 
other symptoms, the Board notes that the examiner who 
conducted the veteran's October 1996, June 1997 and December 
1998 evaluations concluded that his psychiatric disability 
was no more than mild to moderate in nature.

Although the veteran reported a history of family tension and 
indicated that he tends to remain at home, as noted 
previously, the referenced tension has apparently resolved, 
and the veteran, in any event, maintains good relationships 
with his wife and several of his children.  Moreover, while 
the veteran contends that his psychiatric disability renders 
him unemployable, he is 77 years of age, he acknowledges that 
he retired from his profession at age 62, and the examiner 
who conducted the veteran's recent evaluations concluded that 
the veteran's psychiatric symptoms are no more than mild to 
moderate in nature.  In addition, the veteran reported to the 
VA examiner that he still performs chores in his home, and 
the record reflects that the veteran has several severe 
physical impairments; there is otherwise no evidence 
suggesting that the veteran's psychiatric disability has in 
fact interfered with his employment.  Therefore, the Board 
concludes that an increased evaluation for the veteran's 
service-connected psychiatric disability under the new 
criteria of Diagnostic Code 9400 is not warranted.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  However, the record reflects that the 
veteran retired at age 62, that his psychiatric symptoms have 
been consistently described on examination as no more than 
moderate, and that the veteran admitted that he has not 
attempted to work since his retirement.  The Board also notes 
that there is no evidence that the veteran's psychiatric 
disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


II.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16 (1999).  The veteran's only service-
connected disabilities consist of his psychiatric disability, 
rated as 30 percent disabling, and the residuals of a gunshot 
wound of the left arm, evaluated as 10 percent disabling.  As 
the veteran does not meet the minimum schedular requirements 
for a total rating based on unemployability, the Board must 
also conclude that a total rating based on unemployability is 
not warranted.

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected 
disabilities should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).  However, the 
Board notes that, although the veteran has not been employed 
for a number of years, he admittedly retired at age 62, and 
has not sought to work since that time.  Moreover, the 
medical evidence on file demonstrates that his psychiatric 
symptoms are no more than moderate in nature, and that the 
residuals of the gunshot wound of the left arm are 
essentially asymptomatic; indeed, the veteran does not 
contend that his left arm disability has interfered with his 
employability.  Moreover, the current evidence of record does 
not reflect frequent periods of hospitalization or otherwise 
indicate that the veteran's service-connected disabilities 
have resulted in an exceptional or unusual disability 
picture.  Accordingly, referral of the veteran's claim to the 
Director of the Compensation and Pension Service for extra-
schedular consideration is not warranted. 
ORDER

Entitlement to a rating in excess of 30 percent for 
psychiatric disability is denied.

Entitlement to a total rating based on unemployability due to 
service-connected disabilities is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

